STATE OF MICHIGAN

                           COURT OF APPEALS



MICHELLE A. MONDAK,                                                UNPUBLISHED
                                                                   March 23, 2017
              Plaintiff-Appellee,

v                                                                  No. 330459
                                                                   Wayne Circuit Court
TAYLOR POLICE DEPARTMENT, CITY OF                                  LC No. 14-013795-NI
TAYLOR, CORPORAL J. ADAMISIN, and
OFFICER R. BARNOSKY,

              Defendants-Appellants.


Before: HOEKSTRA, P.J., and JANSEN and SAAD, JJ.

PER CURIAM.

        In this tort action against governmental agencies and governmental employees,
defendants the City of Taylor (“the City”), the City of Taylor Police Department (“the
department”), and individual employees Corporal Jeffery Adamisin and Officer Rick Barnosky
(collectively, “defendants”) appeal as of right an order denying their motion for summary
disposition under MCR 2.116(C)(7), (C)(8), and (C)(10). Because defendants are entitled to the
protections of governmental immunity, we reverse the decision of the trial court and remand for
entry of summary disposition in favor of all defendants with regard to all of plaintiff’s claims.

        According to plaintiff’s version of events, she and two family members attended a
fireworks show on the evening of June 28, 2014 at a park in the City of Taylor. While watching
the fireworks display, plaintiff saw a large group of young men run through the park. These men
were, according to plaintiff, pursued by numerous police officers, including two officers with
dogs on leashes. Although plaintiff cannot identify any of the officers, the evidence suggests
that Corporal Jeffery Adamisin and Officer Rick Barnosky, both of whom are trained K-9
handlers, were the officers patrolling the park that evening with their respective police K-9s.
Plaintiff contends that these officers ran or walked quickly with their dogs, and that, as they
passed by plaintiff, one of the dogs bit her leg. Plaintiff claims that she then heard one of the
officers say “no,” and he then jerked the leash and continued moving through the crowd with the
dog. According to plaintiff, everything “happened so quick” and the whole incident was over in
a “matter of seconds, just vroom.” At her deposition, plaintiff described the incident as an
“accident,” specifying that she did not think that she had been intentionally bitten.




                                               -1-
        When the incident occurred, plaintiff did not alert the officers to the fact that she had
been bitten. She also did not scream or give any other indication of distress. Thereafter, plaintiff
did not leave the park, she did not seek out a police officer to report the incident, and she did not
seek medical treatment. Instead, plaintiff stayed and watched the remainder of the fireworks for
another 30 or 40 minutes. She was then able to walk to the car under her own power.

        Following the fireworks, plaintiff went home. A few days later, plaintiff went to the
police department and made a report of the incident. In this police report, she described her
injury as “a half dollar size bruise.” Plaintiff’s family members similarly described a “bruise” on
plaintiff’s leg, and there were no signs of blood on plaintiff’s leg. Indeed, plaintiff concedes that
her physical injuries are “not severe” and that her injuries are “more of a mental issue because of
her pre-existing mental condition.”

        In October of 2014, plaintiff filed a complaint against the City, the department, Corporal
Adamisin, and Officer Barnosky. However, plaintiff’s complaint did not mention governmental
immunity, and she made no attempt to plead in avoidance of governmental immunity. Instead,
plaintiff’s complaint consisted of two counts as to all defendants: (1) a statutory claim under
MCL 287.351, the dog-bite statute, which makes the “owner” of a dog strictly liable for
unprovoked dog bites, provided that the victim is on public property or lawfully on private
property, and (2) a common law negligence claim. With regard to negligence, plaintiff did not
plead gross negligence by defendants.

        Following discovery, defendants moved for summary disposition under MCR
2.116(C)(7), (C)(8), and (C)(10). Among other arguments, defendants contended that they were
entitled to the protections of governmental immunity provided by the Governmental Tort
Liability Act (GTLA), MCL 691.1401 et seq. Defendants emphasized plaintiff’s failure to
identify an exception to governmental immunity and, with respect to the individual officers, to
identify conduct amounting to gross negligence. The trial court denied summary disposition to
all defendants with regard to all claims. At the hearing on defendants’ motion for summary
disposition, the trial court also granted an oral motion by plaintiff’s attorney to amend the
complaint to add allegations of gross negligence. After defendants filed their appeal to this
Court, plaintiff filed an amended complaint, which includes three claims relating to all
defendants: (1) a claim under the dog-bite statute, MCL 287.351, (2) common law ordinary
negligence, and (3) gross negligence.

        On appeal, defendants contend that the trial court erred by denying their motion for
summary disposition because defendants are entitled to the protections of governmental
immunity under the GTLA. According to defendants, plaintiff has failed to identify an exception
to governmental immunity that would apply to the City and the department, and the evidence
does not support the assertion that the officers acted with gross negligence. In contrast, plaintiff
maintains that the officers were grossly negligent by running through the crowded park with
dogs “prone to attack,” particularly when the officers did not even realize that the dog bit
plaintiff. Plaintiff also maintains that the City and department may be held vicariously liable for
the officers’ conduct as well as liable for their own negligence and their ownership of the dogs.

                                  I. STANDARD OF REVIEW


                                                -2-
        We review a decision on a motion for summary disposition de novo. Herman v Detroit,
261 Mich. App. 141, 143; 680 NW2d 71 (2004). “The applicability of governmental immunity is
a question of law that is reviewed de novo on appeal.” Id. “The determination whether a
governmental employee's conduct constituted gross negligence under MCL 691.1407 is
generally a question of fact, but, if reasonable minds could not differ, a court may grant summary
disposition.” Oliver v Smith, 269 Mich. App. 560, 563; 715 NW2d 314 (2006). When a claim is
barred because of immunity granted by law, summary disposition is properly granted under
MCR 2.116(C)(7). Hannay v Dep’t of Transp, 497 Mich. 45, 58; 860 NW2d 67 (2014).

       In reviewing a motion under subrule (C)(7), a court accepts as true the plaintiff's
       well-pleaded allegations of fact, construing them in the plaintiff's favor. The
       Court must consider affidavits, pleadings, depositions, admissions, and any other
       documentary evidence submitted by the parties, to determine whether a genuine
       issue of material fact exists. These materials are considered only to the extent that
       they are admissible in evidence. [Nuculovic v Hill, 287 Mich. App. 58, 61; 783
       NW2d 124 (2010) (internal citations omitted).]

                          II. THE CITY AND THE DEPARTMENT

        Under MCL 691.1407(1), aside from certain exceptions, “a governmental agency is
immune from tort liability if the governmental agency is engaged in the exercise or discharge of
a governmental function.” As defined by statute, a “governmental agency” means “this state or a
political subdivision,” which includes “municipal corporations,” such as cities, and
“department[s]” of political subdivisions, such as police departments. See MCL 691.1401(a),
(d), and (e); Hannay, 497 Mich. at 59; Mack v Detroit, 467 Mich. 186, 204; 649 NW2d 47 (2002).
“It is well established in Michigan that the management, operation, and control of a police
department is a governmental function.” Mack, 467 Mich. at 204.

       With regard to the extent of the immunity provided to governmental agencies by MCL
691.1407(1), this immunity from tort liability “is expressed in the broadest possible language—it
extends immunity to all governmental agencies for all tort liability whenever they are engaged in
the exercise or discharge of a governmental function.” Nawrocki v Macomb Co Rd Com'n, 463
Mich. 143, 156; 615 NW2d 702 (2000). There are six statutory exceptions to this broad grant of
immunity, but these exceptions must be narrowly construed. Id. at 158; Wesche v Mecosta Co
Rd Com'n, 480 Mich. 75, 84 n 10; 746 NW2d 847 (2008). Further, “when a party files suit
against a governmental agency, it is the burden of that party to plead his or her claim in
avoidance of governmental immunity.” Hannay, 497 Mich. at 58. “A plaintiff pleads in
avoidance of governmental immunity by stating a claim that fits within a statutory exception or
by pleading facts that demonstrate that the alleged tort occurred during the exercise or discharge
of a nongovernmental or proprietary function.” Mack, 467 Mich. at 204.

        Turning to the present facts, the City and the department were clearly entitled to the
protections of governmental immunity set forth in MCL 691.1407(1), and the trial court erred by
denying their motion for summary disposition. As defined by statute, both the City and the
department constitute “governmental agencies.” See MCL 691.1401(a), (d), and (e); Mack, 467
Mich. at 204. It is undisputed that the City and department, insofar as they were involved with
activities such as assignment of the K-9 units to the park, were engaged in the management and

                                               -3-
control of the police department, which constitutes the exercise or discharge of a governmental
function. See Mack, 467 Mich. at 204-205. It was thus incumbent upon plaintiff to demonstrate
an exception to governmental immunity, but she has not done so. Indeed, plaintiff did not even
address governmental immunity in her initial complaint. Cf. id. at 205. And, when responding
to defendants’ motion for summary disposition, plaintiff failed to identify an exception to
governmental immunity that would apply to the City or the department.

        Moreover, it is plain that plaintiff has not identified an exception to governmental
immunity because there is no exception to governmental immunity applicable to the facts of this
case.1 To the contrary, plaintiff’s claims fall squarely within the broad grant of immunity
provided by MCL 691.1407(1). In particular, this Court has previously recognized that the dog-
bite statute2 seeks to impose “tort liability,” i.e., liability for a non-contractual civil wrong; and,
as such, actions brought against a governmental agency under MCL 287.351 are barred by
governmental immunity. Tate v Grand Rapids, 256 Mich. App. 656, 658-660; 671 NW2d 84
(2003). Likewise, tort claims for negligence and gross negligence3 against a governmental
agency, including those claims premised on theories of vicarious liability, are barred by the
GTLA when, as here, the governmental agency and employees were engaged in the exercise or
discharge of a governmental function. See MCL 691.1407(1); Ross v Consumers Power Co, 420
Mich. 567, 625; 363 NW2d 641 (1984); Hobrla v Glass, 143 Mich. App. 616, 624; 372 NW2d 630
(1985). Thus, the City and the department were entitled to summary disposition under MCR
2.116(C)(7) because all of plaintiff’s proposed claims—i.e., negligence, gross negligence, and
her claim under the dog-bite statute—were barred by governmental immunity.4 See MCL
691.1407(1).




1
 The statutory exceptions are as follows: “the highway exception, MCL 691.1402; the motor-
vehicle exception, MCL 691.1405; the public-building exception, MCL 691.1406; the
proprietary-function exception, MCL 691.1413; the governmental-hospital exception, MCL
691.1407(4); and the sewage-disposal-system-event exception, MCL 691.1417(2) and (3).”
Wesche, 480 Mich. at 84 n 10.
2
  Under MCL 287.351(1), “[i]f a dog bites a person, without provocation while the person is on
public property, or lawfully on private property, including the property of the owner of the dog,
the owner of the dog shall be liable for any damages suffered by the person bitten, regardless of
the former viciousness of the dog or the owner's knowledge of such viciousness.”
3
  The “gross negligence” exception identified by plaintiff applies to individual governmental
officers, employees, members or volunteers. MCL 691.1407(2). This exception does not impose
liability on “the governmental agencies themselves.” Gracey v Wayne County Clerk, 213 Mich
App 412, 420; 540 NW2d 710 (1995), abrogated on other grounds by Am Transmissions, Inc v
Attorney Gen, 454 Mich. 135; 560 NW2d 50 (1997).
4
 On appeal, defendants also argue that the department should have been dismissed because it
does not have a separate legal existence apart from the City, meaning that it cannot be sued.
Having determined that the protections of MCL 691.1407(1) extend to the department, we need
not reach this issue. Nevertheless, we note that a city department, such as a police department, is


                                                 -4-
                         III. THE INDIVIDUAL POLICE OFFICERS

        Aside from governmental agencies, the GTLA also affords governmental immunity to
individual employees engaged in the exercise or discharge of a governmental function. Beals v
Michigan, 497 Mich. 363, 370; 871 NW2d 5 (2015). “The GTLA takes great pains to protect
government[al] employees to enable them to enjoy a certain degree of security as they go about
performing their jobs.” Tarlea v Crabtree, 263 Mich. App. 80, 88; 687 NW2d 333 (2004)
(citation and quotation marks omitted). In particular, the immunity provided to low-level
governmental employees is set forth in MCL 691.1407(2), which states:

       Except as otherwise provided in this section, and without regard to the
       discretionary or ministerial nature of the conduct in question, each . . . employee
       of a governmental agency . . . is immune from tort liability for an injury to a
       person or damage to property caused by the officer [or] employee . . . while acting
       on behalf of a governmental agency if all of the following are met:

       (a) The . . . employee . . . is acting or reasonably believes he or she is acting
       within the scope of his or her authority.

       (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

       (c) The . . . employee's . . . conduct does not amount to gross negligence that is
       the proximate cause of the injury or damage.

        Briefly summarized, with regard to negligent acts, while in the course of employment,
“[a]n employee of a governmental agency acting within the scope of his or her authority is
immune from tort liability unless the employee's conduct amounts to gross negligence that is the
proximate cause of the injury.” Kendricks v Rehfield, 270 Mich. App. 679, 682; 716 NW2d 623
(2006). To be “the” proximate cause of an injury, the employee’s gross negligence must be “the
one most immediate, efficient, and direct cause of the injury or damage.” Robinson v Detroit,
462 Mich. 439, 462; 613 NW2d 307 (2000). As defined by statute, “gross negligence” refers to
“conduct so reckless as to demonstrate a substantial lack of concern for whether an injury
results.” MCL 691.1407(8).

       In other words, “gross negligence” involves conduct that is “substantially more than
negligent.” Radu v Herndon & Herndon Investigations, Inc, 302 Mich. App. 363, 383; 838
NW2d 720 (2013) (quotation omitted). “Therefore, a plaintiff cannot survive a motion for
summary disposition premised on immunity granted by MCL 691.1407(2) merely by presenting
evidence that the employee's conduct amounted to ordinary negligence.” Id. at 382-383. As
explained by this Court:


typically not considered “a separate legal entity against which a tort action can be directed.”
Michonski v Detroit, 162 Mich. App. 485, 490; 413 NW2d 438 (1987). See also McPherson v
Fitzpatrick, 63 Mich. App. 461, 463-464; 234 NW2d 566 (1975).


                                               -5-
       Simply alleging that an actor could have done more is insufficient under Michigan
       law, because, with the benefit of hindsight, a claim can always be made that extra
       precautions could have influenced the result. However, saying that a defendant
       could have taken additional precautions is insufficient to find ordinary negligence,
       much less recklessness. Even the most exacting standard of conduct, the
       negligence standard, does not require one to exhaust every conceivable precaution
       to be considered not negligent.

               The much less demanding standard of care—gross negligence—suggests,
       instead, almost a willful disregard of precautions or measures to attend to safety
       and a singular disregard for substantial risks. It is as though, if an objective
       observer watched the actor, he could conclude, reasonably, that the actor simply
       did not care about the safety or welfare of those in his charge. [Tarlea, 263 Mich
       App at 90.]

        In this case, at the outset, we note that the individual officers are clearly entitled to the
protections of governmental immunity with respect to plaintiff’s claims of ordinary negligence
and strict liability as pleaded in her initial complaint. Specifically, MCL 287.351(1) holds the
owner of a dog strictly liable for unprovoked dog bites, provided that the victim is on public
property or lawfully on private property. See Tate, 256 Mich. App. at 658. The statute has been
held to impose “an almost absolute liability in the dog owner, except in instances of
provocation.” Id. “Absolute liability equates to liability without fault.” Hill v Sacka, 256 Mich
App 443, 448; 666 NW2d 282 (2003). In other words, plaintiff’s claims and allegations under
MCL 287.351(1) amount to an assertion that the officers should be held liable for their mere
ownership of the dog, without regard to their conduct. Because plaintiff’s claims under MCL
287.351 do not involve allegations that the officers acted with gross negligence, the officers were
entitled to immunity from this claim under MCL 691.1407(2).

        Likewise, as noted, ordinary negligence does not constitute “gross negligence.” See
Maiden v Rozwood, 461 Mich. 109, 122-123; 597 NW2d 817 (1999). “The plain language of the
governmental immunity statute indicates that the Legislature limited employee liability to
situations where the contested conduct was substantially more than negligent.” Id. at 122.
Consequently, to the extent plaintiff pleaded her claim as one for ordinary negligence, the
officers were entitled to governmental immunity, and the trial court erred by denying their
motion for summary disposition with respect to this claim. See MCL 691.1407(2); MCR
2.116(C)(7); Costa v Cmty Emergency Med Servs, Inc, 263 Mich. App. 572, 579; 689 NW2d 712
(2004).

        The only issue remaining is whether plaintiff has presented evidence from which it could
be concluded that the officers acted with gross negligence. We conclude that she has not and
that the individual officers were entitled to summary disposition under MCR 2.116(C)(7).5 In


5
  We note that, due to plaintiff’s inartful pleading, her initial complaint was devoid of any
reference to gross negligence. At the hearing on defendants’ motion for summary disposition, in
denying defendants’ motion, the trial court also granted an oral motion by plaintiff to amend the

                                                -6-
particular, the undisputed facts in this case indicate that the dogs had been trained as police dogs
and that they were being handled by police officers specifically trained as dog handlers. The
undisputed facts also show that the dogs were, at all times, on the shortest leashes used by the
respective K-9 handlers (as compared to longer leashes used in training the K-9s and for
tracking). The dogs also wore “choker chain” collars, and the dogs as well as their handlers
wore clothing identifying them as police K-9 units. Such precautions and training undermine the
suggestion that the officers acted with “almost a willful disregard of precautions or measures to
attend to safety and a singular disregard for substantial risks.” See Tarlea, 263 Mich. App. at 90.

        In contrast, plaintiff generally contends that the officers were grossly negligent by
running through a crowded park with dogs that she characterizes as “prone to attack.”6 But,
accepting that the officers ran with the dogs, there is no evidence to support the assertion that
police dogs should not be around crowds or that they should never be allowed to run while on a
leash controlled by their handlers. There is also no evidence that there had been any previous
misbehavior by these dogs or that police dogs (or these dogs in particular) are prone to
unwarranted attack. More generally, plaintiff has offered no evidence to suggest that the dogs or

complaint to add allegations of gross negligence. On appeal, the parties debate whether the trial
court’s decision to allow plaintiff to amend her complaint was an abuse of discretion. See
generally Diem v Sallie Mae Home Loans, Inc, 307 Mich. App. 204, 215; 859 NW2d 238 (2014).
However, more substantively, the parties also address whether the evidence supports the
assertion that the officers’ conduct amounted to gross negligence as necessary to survive a
summary disposition motion under MCR 2.116(C)(7) on governmental immunity grounds. In
these circumstances, rather than focus on whether the trial court abused its discretion by allowing
amendment of plaintiff’s complaint, we find it appropriate to cut to the heart of the matter and to
decide, based on the evidence in the lower court record, whether the individual governmental
employees were entitled to the protections of MCL 691.1407(2) with respect to plaintiff’s
allegations of gross negligence. See MCR 7.216(A)(7); see also Rental Properties Owners Ass'n
of Kent Co v Kent Co Treasurer, 308 Mich. App. 498, 532; 866 NW2d 817 (2014)
(“[U]npreserved error may be considered if (1) failure to do so would result in manifest injustice,
(2) consideration is necessary for a proper determination of the case, or (3) the issue involves a
question of law, and the facts necessary for its resolution have been presented.”). In other words,
rather than waste judicial resources by remanding so that defendants might move for summary
disposition on plaintiff’s amended complaint, we conclude that the individual officers are
entitled to the protections of the GTLA and that the trial court erred by denying their motion for
summary disposition under MCR 2.116(C)(7).
6
  As a purported instance of “gross negligence,” plaintiff also notes that the officers did not
realize that she had been bitten. According to plaintiff, this necessarily demonstrates gross
negligence. However, based on plaintiff’s own description, the events happened extremely
quickly, she said nothing to alert the officers to the fact that the dog bit her leg, and she showed
no signs of distress. Indeed, she stayed to watch the fireworks and her injuries were so minimal
that she did not seek medical treatment until some days later. Moreover, even if the officers
were grossly negligent in failing to recognize plaintiff’s injury, such negligence in failing to stop
or provide care for plaintiff after the fact would not constitute the proximate cause of her injury
because, by that time, she had already been bitten.


                                                -7-
officers were insufficiently trained for the event, that the officers violated K-9 handling
procedures or disregarded other police manuals or rules, or that they otherwise acted negligently
in moving about the park with their dogs. Indeed, short of barring all police dogs from public
events, it is challenging to discern precisely what plaintiff believes the officers should have done
differently that might suggest they were negligent, let alone grossly negligent on the night in
question. See generally Xu v Gay, 257 Mich. App. 263, 270-271; 668 NW2d 166 (2003).

        Ultimately, considering the gravamen of plaintiff’s claims, she appears to simply assume
that because she was bitten, there must have been gross negligence on the part of the officers in
their handling of the dogs. But, gross negligence cannot be presumed. Maiden, 461 Mich. at
145. Rather, plaintiff must prove the occurrence of a grossly negligent act, and “[t]o establish
gross negligence as statutorily defined, the plaintiff must focus on the actions of the
governmental employee, not on the result of those actions.” Id. at 145 n 10. In short, plaintiff’s
conclusory assumptions are not evidence that the officers acted with “conduct so reckless as to
demonstrate a substantial lack of concern for whether an injury results.” MCL 691.1407(8).
Absent evidence of gross negligence by the officers, the officers are entitled to the protections of
governmental immunity and the trial court erred by denying their motion for summary
disposition under MCR 2.116(C)(7).

        In sum, the City, the department, and the individual officers were entitled to the
protections of governmental immunity under the GTLA with regard to all of plaintiff’s proposed
claims, i.e., negligence, gross negligence, and liability under the dog-bite statute. Consequently,
the trial court erred by denying defendants’ motion for summary disposition under MCR
2.116(C)(7).

        Reversed and remanded for entry of summary disposition in favor of defendants. We do
not retain jurisdiction. Having prevailed in full, defendants may tax costs pursuant to MCR
7.219.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Kathleen Jansen
                                                             /s/ Henry William Saad




                                                -8-